IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

SAN JUAN COUNTY, a political              )              No. 80232-1-I
subdivision and Charter County of the     )
State of Washington,                      )              DIVISION ONE
                                          )
                       Appellant,         )
                                          )
               v.                         )
                                          )
CHRISTOPHER T. BURN and                   )              UNPUBLISHED OPINION
CHRISTINE JOHNSON, a married              )
couple; and TWO NORTHERN LIGHTS, )
LLC, a Washington State limited liability )
company,                                  )
                                          )
                       Respondents. )

       BOWMAN, J. — San Juan County appeals an order granting summary

judgment and quieting title in favor of the plaintiffs to a 600-foot strip of land just

north of an established county road. Because both parties produced competing

competent evidence, the trial court erred in resolving the dispute as a matter of

law. We reverse and remand for further proceedings.

                                            FACTS

       Washington State incorporated Waldron Island, sparsely populated and

mostly rural, into San Juan County in 1889. Early settlers mostly homesteaded

on the north and south coasts since many were engaged in the fishing trade.

The island retains much of its original character today, having few inhabitants




      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80232-1-I/2


and almost no modern conveniences.1

        In 1889 and 1890, the state enacted “road laws” setting forth procedures

for establishing government roads.2 These statutes required county

commissioners to consider road petitions, determine the utility of a proposed

road, and approve funds for its survey, construction, and maintenance.3

        In 1891, several Waldron Island landowners petitioned the San Juan

County Board of County Commissioners (Board) to construct a road so that

northern inhabitants could access the southern dock and post office and to afford

“the settlers on the Island an easy access to the landings on both North [and]

South [ends] of the Island.” The Board paid a surveyor to “view, survey, locate

and establish a County Road.”

        According to the 1891 survey and report of viewers,4 the road was to run

from south to north, “[c]ommencing on the beach 40 rods[5] south of the section

line” and traveling in a northwesterly direction. The survey crew noted three

mileposts to be placed along the way and the presence of a “fir [tree] 36 in[ches

in] dia[meter]” near the northern terminus.




        1  Waldron Island has consistently maintained a population of “fewer than 100 full-time
residents.” San Juan County Code (SJCC) 16.36.030. The state designated it as a “Limited
Development District” and “[c]ommercial recreation facilities are prohibited.” Chapter 16.36
SJCC; SJCC 16.36.030. There is no ferry service, only one county-owned dock, and no
electricity or county water supply. SJCC 16.36.030, .060.
        2   See LAWS OF 1889-90, ch. XIX.
        3 The laws also required the commissioners to “cause monuments of stone to be placed

at the beginning and terminus of all roads established under this act.” LAWS OF 1889-90, ch. XIX,
§ 34.
        4   Viewers were members of the community who observed and assisted the surveyors.
        5   A “rod” is a unit of length.


                                                2
No. 80232-1-I/3


       In August 1891, the Board approved construction of “Road No. 1,” that it

was “to be 50 feet wide,” and “ordered [it] opened as per the survey.” The

Board’s minutes from that meeting note:

       All of the above named and foregoing specified county roads are
       hereby declared to be open to the public and are declared to be
       legal county roads to be opened and maintained at the public cost:
       all being situate in the County of San Juan and State of
       Washington.

       Today, the Cowlitz Bay-Waldron Center Road6 runs across Waldron Island

from the south to the north, with 2.49 miles open to vehicular traffic. The 600-

foot area to the north of the current road (the disputed area) traverses plats

owned by members of the Burn family since the 1930s.

       In 1981, a member of the Burn family wrote a request to the San Juan

County assessor (Assessor) to revise its maps by removing the disputed area

from the designated road. The San Juan County Public Works Department

survey party chief concurred with Burn that ”there is no deed on record for county

ownership of [the disputed] area,” and the San Juan County Road Department

survey crew chief agreed to remove the disputed area as a designated road from

county maps. But the county later reversed its position. In response, on

December 11, 2017, Christopher Burn, his wife Christine Johnson, and his

sister’s limited liability company Two Northern Lights LLC (collectively Burn) filed

a complaint against San Juan County (County) seeking a declaratory judgment

and order quieting title to the disputed area in their favor.




       6   First named Road No. 1, then “Road No. 140.”


                                               3
No. 80232-1-I/4


        Both parties filed motions for summary judgment. Arguing that the County

did not open the disputed area to the public as a road within five years of the

1891 road construction decree, Burn claimed the County vacated its right-of-way

in 1896.7 Burn submitted multiple declarations with supporting documentation.

The County also submitted declarations and exhibits to argue that it opened the

disputed area for public use as part of the original road decree.

        In a letter ruling followed by an “Order on Cross Motions for Summary

Judgment,” the trial court found the County vacated the disputed area as a

matter of law, denied the County’s summary judgment motion, granted summary

judgment for Burn, and quieted title to the disputed area in their favor.8 The

County appeals.

                                            ANALYSIS

        The County argues that the court erred in granting summary judgment for

Burn because a fact finder must weigh the competing evidence presented by

both parties to determine whether the County opened the disputed area to the

public as a road before 1896. We agree.

        We review a trial court’s order granting a motion for summary judgment de

novo. Frisino v. Seattle Sch. Dist. No. 1, 160 Wn. App. 765, 776, 249 P.3d 1044

(2011). We undertake the same inquiry as the trial court and consider the

evidence and the reasonable inferences from it in the light most favorable to the



        7   There is no disagreement that if the County vacated the disputed area, Burn owns it.
         8 Burn raised a separate claim in their summary judgment motion that even if the County

did not lose its property interest by nonuse, its rights extinguished because the disputed area
went unrecorded with the County auditor. Because the trial court found the nonuser statute
dispositive, it did not rule on this claim.


                                                  4
No. 80232-1-I/5


nonmoving party. Wilson v. Steinbach, 98 Wn.2d 434, 437, 656 P.2d 1030

(1982); Schaaf v. Highfield, 127 Wn.2d 17, 21, 896 P.2d 665 (1995). Summary

judgment is appropriate only

        if the pleadings, depositions, answers to interrogatories, and
        admissions on file, together with the affidavits, if any, show that
        there is no genuine issue as to any material fact and that the
        moving party is entitled to a judgment as a matter of law.

CR 56(c); White v. State, 131 Wn.2d 1, 9, 929 P.2d 396 (1997).

        By cross moving for summary judgment, the parties concede there were

no material issues of fact. Pleasant v. Regence BlueShield, 181 Wn. App. 252,

261, 325 P.3d 237 (2014) (citing Tiger Oil Corp. v. Dep’t of Licensing, 88 Wn.

App. 925, 930, 946 P.2d 1235 (1997)).9 But “[e]ven where the evidentiary facts

are undisputed, if reasonable minds could draw different conclusions from those

facts, then summary judgment is not proper.” Chelan County Deputy Sheriffs’

Ass’n v. Chelan County, 109 Wn.2d 282, 295, 745 P.2d 1 (1987) (citing Money

Savers Pharmacy, Inc. v. Koffler Stores (W.) Ltd., 37 Wn. App. 602, 608, 682

P.2d 960 (1984)).

        The parties dispute whether the County vacated its road interest under the

state’s “nonuser” statute. See RCW 36.87.090. The nonuser statute in effect

during 1891 provided:

        Any county road, or part thereof, which has heretofore been or may
        hereafter be authorized, which remains unopened for public use for
        the space of five years after the order is made or authority granted



        9 Although the County states in its brief that “[d]isputes of material fact invalidate”

paragraphs 6, 7, and 8 of the court’s Order on Cross Motions for Summary Judgment, it appears
to argue that the court’s legal conclusions in those paragraphs are not supported by the
undisputed facts.


                                               5
No. 80232-1-I/6


       for opening the same, shall be and the same is hereby vacated,
       and the authority for building the same barred by lapse of time.

LAWS OF 1889-90, ch. XIX, § 32.10 By enacting the five-year nonuser statute, the

legislature “fixed a statutory time limit within which the county was required to

perform the condition of the grant,” or else “ ‘a reversion of the authority to

construct a road would result.’ ” Wells v. Miller, 42 Wn. App. 94, 97, 708 P.2d

1223 (1985) (quoting Miller v. King County, 59 Wn.2d 601, 605, 369 P.2d 304

(1962)). “The burden of showing that such a [road] has remained unopened for

public use for the period named in the statute [is] upon those who rest their

claims upon such a fact.” Brokaw v. Town of Stanwood, 79 Wash. 322, 325-26,

140 P. 358 (1914).

       The parties disagree about what it means to “open” a public road. Burn

contends that “some measurable level of actual improvement is required for a

road to be considered ‘opened’ under the nonuser statute.” The County claims

that physical work is unnecessary and that a “formal announcement” declaring

the road open to public use suffices. Several cases offer guidance.

       In Cheney v. King County, 72 Wash. 490, 491, 130 P. 893 (1913),

landowners along Lake Washington platted an area in 1890, including a 12-foot-

wide diagonal street running parallel to the shoreline. When the landowners


        10 The nonuser statute has remained relatively unchanged. Currently, RCW 36.87.090

provides:
        Any county road, or part thereof, which remains unopen for public use for a
        period of five years after the order is made or authority granted for opening it,
        shall be thereby vacated, and the authority for building it barred by lapse of time:
        PROVIDED, That this section shall not apply to any highway, road, street, alley,
        or other public place dedicated as such in any plat, whether the land included in
        such plat is within or without the limits of an incorporated city or town, or to any
        land conveyed by deed to the state or to any county, city or town for highways,
        roads, streets, alleys, or other public places.


                                              6
No. 80232-1-I/7


platted the area, old footpaths ran through the tract. Cheney, 72 Wash. at 492.

About 15 years later, the landowner sold the plat to a new owner, who improved

it by building a home. Cheney, 72 Wash. at 491. Five or six years after building

the home, King County claimed ownership over the platted street. Cheney, 72

Wash. at 491. The landowners showed that the county road supervisor never

formally opened the street and that the public did not travel on the street in a

manner consistent with a public roadway. Cheney, 72 Wash. at 492. The court

concluded that intermittent use of the old pathways did not establish that the

county opened the street to the public. Cheney, 72 Wash. at 492-93.

       Smith v. King County, 80 Wash. 273, 274, 141 P. 695 (1914), involved a

portion of land abutting Lake Washington that was platted in 1905 in the Bryn

Mawr neighborhood of unincorporated King County. Although platted as a street,

the area remained littered with brush, stumps, and logs 22 years later. Smith, 80

Wash. at 275-76. Witnesses also testified that people considered portions of the

land a park and used the land for camping or as “winding footpaths.” Smith, 80

Wash. at 276. Citing Cheney, the court held that this type of “use” did not

amount to opening a public road. Smith, 80 Wash. at 276.

       More recently, in Real Progress Inc. v. City of Seattle, 91 Wn. App. 833,

836, 963 P.2d 890 (1998), we rejected the city of Seattle’s ownership claim to a

street dedicated in 1884, in part by applying the nonuser statute. There, a 1936

aerial photograph showed no evidence of street development; a 1920 map noted

the area was “impassable”; and an expert testified that the area showed “ ‘no

evidence of public improvement,’ ” such as utilities, and that the street area was




                                          7
No. 80232-1-I/8


“ ‘impassable to vehicular traffic.’ ” Real Progress, 91 Wn. App. at 844-45. With

affirmative evidence showing “impassable” physical characteristics, we

concluded the trial court reasonably found the city “never opened” the street.

Real Progress, 91 Wn. App. at 844-45.

        On the other hand, we have rejected attempts to apply the nonuser statute

rigidly simply because the “roadway” may be primitive. Instead, we have

recognized that topography and historical context matter. For instance, in Vetter

v. K. & K. Timber Co., 124 Wash. 151, 154-55, 213 P. 927 (1923), the court

concluded that even obstructed or primitive areas may be considered open

roads. There, the road began as “a mere wagon track winding between stumps

and through obstructing brush,” but it was “upgraded” and improved over time,

and the evidence showed the road was “used continuously since the plat was

filed.” Vetter, 124 Wash. at 152-53. And in Albee v. Town of Yarrow Point, 74

Wn.2d 453, 458, 445 P.2d 340 (1968) (quoting 10 EUGENE MCQUILLIN, THE LAW

OF MUNICIPAL CORPORATIONS          § 30.11, at 644 (3d ed. rev. 1966)),11 our Supreme

Court held, “[T]he fact that the current use of the street end is limited to foot

traffic is of no particular significance[,] for ‘a street used only by pedestrians is

nevertheless a public . . . street within the legal meaning of that term.’ ”

        These cases support Burn’s argument that “the mere announcement that

a road has been ordered to be ‘opened’ does not mean the road is actually ‘open

for public use.’ ” The County claims these cases are distinguishable because


         11 Albee is not a nonuser statute case. But the court considered the characteristics and

historical use of the disputed area—shoreline giving access to the lake, which the city claimed as
a public “street” easement—in determining that the city could make “certain improvements in and
uses of” the land. See Albee, 74 Wn.2d at 454-57.


                                                8
No. 80232-1-I/9


they involve “platted streets in private residential developments.” Quoting Smith,

80 Wash. at 276, the County argues this is a “critical distinction” because “ ‘a

statutory dedication of streets to a public use is merely a tender of a servitude or

easement to the public which the public is at liberty to accept or reject.’ ” The

County asserts, “In contrast, a petition to open a road starts a complicated

statutory process that requires the County to accept responsibility for the road

and formally open it.” Thus, the County contends that when, as here, it made a

formal announcement in 1891 declaring the road open to public use, the

announcement is enough when it follows a road petition.

       But in Wheeler v. Rendsland, 38 Wn.2d 685, 686, 231 P.2d 322 (1951),

our Supreme Court applied the nonuser statute to a road established by petition

and an “Order of Establishment” issued by county commissioners. The county

“did some work” on the west end of the road, including blasting for ditches, and

the evidence showed some landowners, fisherman, and hunters used the road

sporadically. Wheeler, 38 Wn.2d at 686. But the county completed no work on

the rest of the road, the road was “impassable” during high tide, and the evidence

showed “the road never was used generally by the public.” Wheeler, 38 Wn.2d

at 686-87. Despite the formal Order of Establishment following the road petition,

the court affirmed the trial court’s finding that the county never opened the




                                          9
No. 80232-1-I/10


disputed area of the road for public use. Wheeler, 38 Wn.2d at 689.12

        Here, we agree with the trial court that to open a road for public use as

contemplated under the nonuser statute, “it is not enough for a road to be

established by the governmental authority. Rather, it must be physically opened

in some manner.” But we disagree that the lack of evidence of improvement by

“clearing and grading,” “graveling,” and “ditching” is dispositive in this case.

        Burn argues that viewing the evidence in a light most favorable to the

County, they have met their burden to show that the County did not open the

disputed area as a public road before 1896. But the record shows that the

parties offered competing competent evidence on this question.

        First, the County offered the 1891 road petition itself, which sought “a

County road to be opened” “north on 1/16 Sec[tion] line to the beach on the north

side.” Several later documents show the County designed, constructed, and

opened the road to accomplish this purpose. We consider them chronologically.

        In 1894, the United States Geological Survey surveyed Waldron Island

and produced a “U.S. Coast and Geodetic Survey” report and map (T-Sheet),

arguably showing the road extending from the south end of the island all the way

to the beach on the north end, including through the disputed area. And in 1898,




        12 Wheeler involved an action for damages because of an obstructed roadway, requiring
the court to determine whether it was a public road. Wheeler, 38 Wn.2d at 686. Because the
court issued judgment following trial (rather than summary judgment), the appellate court
considered only whether the trial court’s finding that the road was not opened to the public was
supported by substantial evidence. Wheeler, 38 Wn.2d at 689. Recognizing that a rational trier
of fact could have reached an opposite conclusion, our Supreme Court noted that “ ‘[t]he
evidence does not so preponderate one way or the other as to warrant our interference.’ ”
Wheeler, 38 Wn.2d at 689-90 (quoting Mohr v. Pierce County, 65 Wash. 370, 373, 119 P. 747
(1911)).


                                               10
No. 80232-1-I/11


the Washington State Board of Land Commissioners13 approved the County’s

purchase of tidelands abutting the disputed area for “right of way for public road

purposes.”

         An undated14 “San Juan County Road Map Book,” quoting the 1891

survey and report of viewers, described the road as 205.5 chains15 long and

following the section lines “[n]orth to [the] beach.” And a 1933 “Metsker Map”16

showed the road running all the way to the beach. Similarly, a 1949 subdivision

map of the Burn properties showed a “county road” out to the beach, with a

“fence” noted along part of its eastern boundary. Finally, a 1973 to 1996

Assessor’s map showed a “county road” extending over the disputed area to the

beach.

         The County also offered the declaration of its engineer, Colin Huntemer,

who visited the disputed area in 2018. He described the disputed area as a

“footpath,” with some evidence of clearing, such as “deliberate[ly]” stacked piles

of rock and cordwood. Huntemer also observed a “borrow pit”17 of loose sand

and gravel where the disputed area meets the beach, just above the tidelands.




         13   Now the Washington State Department of Natural Resources Commissioner of Public
Lands.
      14 This map book was prepared sometime after 1911 because it includes “[f]ield notes” for

Road No. 2, petitioned for in 1895, and Road No. 3, petitioned for in 1911.
          A “chain” is a measuring unit used in surveying that consists of 100.0 links joined by
         15

rings. A chain is 66.0 feet long and each link is 7.9 inches. There are 80.0 chains in one mile.
Here, 205.5 chains equal 2.6 miles.
         16
          Charles Metsker started mapping the Pacific Northwest in 1901. See METSKER MAPS,
http://www.metskers.com/c1439/About-Us.html (last visited Feb. 12, 2021).
         17   Huntemer stated that a “borrow pit” is commonly used as a source for construction
materials.


                                                  11
No. 80232-1-I/12


        Burn offered opposing maps, including a San Juan County Public Works

Department “Road Book Index” map and a map of County-owned access points

to the water that do not show a road in the disputed area.18 Burn pointed out that

the 1933 Metsker Map, which appears to show a road through the disputed area,

noted that “all county roads [are] graveled.” The disputed area is not currently

graveled. Neither party produced records of County-funded work or maintenance

in the disputed area.

        Burn also provided copies of deeds and other conveyances involving “Lot

5” and “Lot 6,” the properties on which the disputed area exists. No County-

owned right-of-way appears in the chain of title for either lot. For example, in

1892, after the Board ordered the road opened, a homesteader acquired Lot 5 by

federal patent. The original deed did not reference any road encumbrances.

Another settler obtained Lot 6 by federal patent in 1897, again without mention of

a County right-of-way. Owners conveyed both plats multiple times and they

eventually became the property of the Burn family. None of the conveyances

included a County right-of-way or mentioned a road.19

        The owners of Lot 6 did, however, grant easements in 1961 across their

property outside the disputed area for “ingress and egress” and “the construction,

maintenance, and repair of a road.” And in 1895, Waldron Island residents



        18Burn also submitted a 1932 Canadian aerial photograph of the area, a 1953 University
of Washington topographic map, and a 1954 map by the United States Coast and Geodetic
Survey (now known as the National Oceanic Service division of the National Oceanic and
Atmospheric Administration).
        19But Burn did not show that any of the other deeds or conveyances for other lots over
which the rest of the undisputed area of the road extends included a County right-of-way or
mentioned a road.


                                              12
No. 80232-1-I/13


petitioned for another county road “to the beach on the N.W. side” of Lot 5. A

third petition in 1911 sought road access through property next to Lot 5 “to [the]

high water mark on the beach” because “there is no other road which is of equal

utility for the citizens residing in the vicinity of said proposed road.” Burn’s

surveyor asserted these actions would not have been necessary if the County

had “formally opened” a public right-of-way in the disputed area.20

        Burn also tried to show that the claimed road would have been different

from other contemporaneous road grants. First, the Board ordered in 1891 that

Road No. 1 be 50 feet wide, while most other roads were 33 feet wide. Second,

according to the 1894 federal T-Sheet, any pathway that might have existed over

the final 250 feet of the disputed area veered “significantly” away from the center

section line to the east, which differs from other County roads that “usually” follow

section lines.

        As for its physical characteristics, the disputed area currently resembles a

footpath with dense underbrush and mature trees throughout. Neither County

engineer Huntemer nor Burn’s surveyor noted any milepost markings as set by

the original survey crew or “monuments of stone”21 along the route. Likewise,

there are no public utilities or grading in the disputed area. The path terminates

at a steep slope down to a natural spring, beyond which lies the beach. And




        20 Burn also emphasized that the original owners of Lot 5 and Lot 6 did not sign the 1891
road petition, suggesting they had no need of a public right-of-way to the north beach, while the
owner of Lot 5 did endorse the second 1895 road petition. The evidence shows, however, that
the original settlers did not acquire Lot 5 until 1892 and Lot 6 until 1897, after residents made the
1891 road petition.
        21   LAWS OF 1889-90, ch. XIX, § 34.


                                                 13
No. 80232-1-I/14


trees hundreds of years old and of substantial size rest in what would have been

the middle of the roadway.22

        Burn also commissioned geotechnical engineer and surveyor Ed Kilduff to

collect LIDAR23 data and conduct other subterranean tests, which revealed no

signs of “imported granular [road] base material.” Kilduff compared soil from both

within and outside of the disputed area, and the samples from within the disputed

area showed “a natural soil profile . . . with no evidence of disturbance or road-

like compaction.” But soil samples taken from areas where the undisputed

County road currently exists “were compact and indicative of a road base.”

Kilduff also used ground-penetrating radar and a “Dynamic Cone Penetrometer”

to conclude the County never constructed a road in the disputed area because

               [n]one of my research revealed any indication that there has
        ever been anything more than occasional foot traffic within the
        brush. There was no evidence to suggest a pattern or regular use
        by large animals, or that buggies or any other equipment utilized
        the disputed area in the late 1800’s.

        Finally, Burn pointed to the 1981 statement from the San Juan County

Public Works Department affirmatively asserting that their surveyor “has

researched R[oa]d [No.] 140 and determined there is no deed on record for

County ownership of the area,” and agreeing to “remov[e] the portion of road not

built and maintained by the County.”


         22 As stated, the original 1891 surveyor observed at least one fir tree of 36 inches in

diameter at the northern end of the proposed road. In 2017, Burn’s certified arborist evaluated
several trees of various sizes “reasonably close to the centerline of the corridor that is the subject
of the disputed area.” He determined at least one tree was between 250 and 325 years old and
several more were probably more than 100 years old, suggesting the trees would have existed
during the 1891 to 1896 time frame.
        23Light detection and ranging. The County asserted the “LIDAR data is . . . not helpful
because it merely shows the present condition of the surface and not conditions over 125 years
ago.”


                                                 14
No. 80232-1-I/15


       The trial court weighed all the evidence and determined that “the plaintiffs

have borne their burden of proving that the disputed area was never opened.”

But summary judgment is improper if resolution “requires the weighing of

‘competing, apparently competent evidence.’ ” Woods View II, LLC v. Kitsap

County, 188 Wn. App. 1, 19, 352 P.3d 807 (2015) (quoting Larson v. Nelson, 118

Wn. App. 797, 810, 77 P.3d 671 (2003)).

       Here, some maps appear to depict a designated roadway through the

disputed area, while others do not. The markings on the 1894 T-Sheet could

reflect a road designation in the disputed area, but the definitions of those

markings are speculative because the 1894 map does not have a legend.

Likewise, a surveyor may have created the T-Sheet based on personal

observations or could have simply copied it from the County’s 1891 road survey.

The County’s purchase of tidelands in 1898 next to the disputed area “for right of

way for public road purposes” also raises competing inferences. The County

claims this easement shows public access through the disputed area to the

beach, while Burn argues “public road purposes” could include using the

tidelands as an excavation site for road building materials. The trial court itself

acknowledged more than one reasonable interpretation from this evidence.

       A fact finder could draw competing inferences from the land’s current

condition as well. Burn showed that the disputed area differs greatly from the

other 2.49 miles of established roadway, which both sides agree the County has

improved and maintained since 1891. It is true that instead of a demarcated and

graded gravel roadway, the disputed area remains a dirt path through heavy




                                         15
No. 80232-1-I/16


underbrush, studded with large trees, and shows little evidence of human activity.

But the County posits that residents traveling on foot or by horseback could have

routinely used the disputed area between 1891 and 1896 without leaving

demonstrable evidence of clearing. As in Vetter, such travelers could have

skirted the trees known to exist on the path in 1891. See Vetter, 124 Wash. at

154-55.

        The County agrees that there has been no vehicular travel in the disputed

area and that the pathway is neither well traveled nor upgraded, but it also

argues that “[t]o this day the disputed area has not been used in a way that is

inconsistent with its historical use as a right of way.” For the same reason, a fact

finder could reasonably interpret Burn’s 2017 soil samples and compaction data

in contrary ways. One could conclude that the lack of discernable compaction

shows the area was not improved. But it is also reasonable to infer that foot and

horseback travel, the primary means of transport on Waldron Island in the 1890s,

would not leave measurable displacement 120 years later.

        While the County must have affirmatively acted in some manner to open

the road,24 the road’s condition today may not reflect those physical efforts,

particularly where the County established a road for travel by a tiny population25

over rugged terrain in the 1890s. In that context, demonstrative clearing or

improvement of the disputed area may not have been necessary for public use.


        24For example, by expending funds for, marking, making physical improvements to,
maintaining, or enclosing the right-of-way. See, e.g., Vetter, 124 Wash. at 152-53.
        25 The record lacks census data showing population growth on Waldron Island between

1891 and 1896. But SJCC 16.36.030 states that the 1990 census counted 70 Waldron Island
residents, and that there have been fewer than 100 full-time residents since the 1920s, “with a
substantial increase in the summer” of part-time residents.


                                               16
No. 80232-1-I/17


        Burn offers compelling evidence in support of their argument that the

County did not open the disputed area as a public road. But considering all the

evidence in the light most favorable to the County, we conclude that a

reasonable trier of fact could find that the County opened the road for public use

by the small population of Waldron Island at some time between 1891 and 1896.

As a result, summary judgment is not appropriate.26

        We reverse the order granting summary judgment and quieting title in

favor of Burn and remand for further proceedings.27




WE CONCUR:




        26Because resolution of whether the County opened a public road requires the weighing
of competing evidence, we also reject the County’s contention that it is entitled to summary
judgment. See Woods View II, 188 Wn. App. at 19.
        27  Burn argues in the alternative that they are entitled to summary judgment because the
County failed “to record its interest in a public right of way with the County Auditor [so it] did not
provide subsequent purchasers with constructive notice of its claimed interest,” thereby
extinguishing the County’s interest in the disputed area. See Ellingsen v. Franklin County, 117
Wn.2d 24, 25, 810 P.2d 910 (1991). But the County offered evidence that the Board recorded the
1891 road petition, report of viewers, and survey report with the County auditor. Whether the
County recorded these documents and whether the documents provided sufficient notice of the
County’s interest in the disputed area are material issues of fact that must be resolved by a trier
of fact. See Hudesman v. Foley, 73 Wn.2d 880, 889-90, 441 P.2d 532 (1968) (questions of
whether the purchaser was put on inquiry, and whether inquiry would have resulted in notice, are
ordinarily for the jury).


                                                 17